DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Packer et al (US 2006/0258432) in view of Walker et al (US 2006/0025206), Little et al (US 2014/0329583), Donavan et al (US 2015/0045112), and Tedesco et al (US 2006/0201775).
Re claims 1, 11, and 18, Packer discloses a system comprising:	a casino system server configured to provide a first casino service (fig. 1, 102, providing a pari-mutuel betting service);	an electronic gaming machine configured to provide a second casino service different from the first casino service, the electronic gaming machine comprising a user interface component, the second casino service being a casino game of chance (fig. 1, 106, 110, 112, and 114, pars. [0024] and [0028], with the first service being a pari-mutuel betting game, and also providing additional games, including slot machine games, all examples of games of chance); wherein:	the user interface component is configured to present first information related to the first casino service and second information related to the second casino service (figs. 4A-6C).	Fig. 1 further illustrates the various data connections between the server (102) and devices (see network 104 and wireless interface 108).	However, Packer does not disclose that the electronic gaming machine provides the second service without involvement of the casino system server. Rather, all of the services are provided by Packer from the central server, including the slot machine service disclosed by Packer.	Walker teaches a slot machine which has standalone slot machine construction 
Re claim 2, Packer discloses receiving user input related to the first casino service (fig. 4B, wherein the user interface receives a user’s bet on a horse).
Re claim 3, Packer discloses the first casino service is a pari-mutuel betting service, and the second casino service is a slot machine service (see the rejection to claim 1, and figs. 4A-4F illustrating the first, pari-mutuel betting service, and figs. 6A-6C illustrating a slot machine service).
Re claim 7, Packer discloses a display as discussed above.
Re claim 10, Packer has disclosed a display as discussed in the above rejections. As such, since Packer discloses a user interface with at least a first and second area (see figs. 4A-6C), the contents of those areas are considered nonfunctional descriptive material, i.e. printed matter, as they do not materially affect, alter, or otherwise change the substrate of the matter on which they are printed. That is, the display is configured to display any information in the areas programmed by the programmers, and would be able to display any desired information, including information related to any casino services.
Re claim 14, Walker teaches providing an electronic file version of a document received from a casino system server and storing it ([0211], a server stores a library of sound files and is stored, which can then be streamed, i.e. provided, to devices).
Re claim 15, Packer discloses receiving an input from the player via the user interface component and providing the input to the casino system server (fig. 4B, wherein the user interface receives a user’s bet on a horse, and [0034] to [0035], where 
Re claim 16, Packer discloses the user interface component facilitating interaction between the player and casino system server (see the above rejections, by using the user interface, the player is able to play the game provided by the casino system server, therefore the user interface facilitates interaction).
Re claims 17 and 19, Packer has disclosed the user interface presenting a pari-mutuel betting user interface in the rejections above.
Re claim 20, Packer illustrates various text messages in figs. 4A-6C.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Packer in view of Walker, Little, Donavan, and Tedesco as applied to claim 1 above, and further in view of Herrmann et al (US 2011/0081958).
Re claims 4-6, Packer has been discussed but does not explicitly disclose a ticket-in ticket-out (hereinafter TITO) system, with the user interface of the system allowing for user inputs related to the TITO system and viewing player credit.
Herrmann teaches a networked gaming system much like Packer, wherein a TITO system is utilized ([0062] and [0092]). Since Packer and Herrmann both disclose displays that display information related to bets made, it would be feasible to also use the display to display player credits associated with any TITO system being utilized as a display is capable of displaying any desired information.	It would have been obvious to implement the TITO system of Herrmann with Packer in order to allow the gaming system to receive tickets to be used for gaming, .
Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Packer in view of Walker, Little, Donavan, and Tedesco as applied to claim 1 above, and further in view of Rowe et al (US 2007/0060274).
Re claim 8, Packer does not explicitly disclose a bill validator. Rowe teaches such (fig. 1, 30). It would have been obvious to implement a bill validator as taught by Rowe in order to allow the gaming system of Packer to accept paper money as currency for making wagers in the game.
Re claims 9 and 12, Packer is silent on a lottery game number and ticket. Rowe teaches lottery tickets (fig. 12, 1210 and [0215]). The Examiner takes Official Notice it is obvious for a lottery ticket to contain a lottery game number.	It would have been obvious to provide lottery gaming features as taught by Rowe in order to provide additional gaming options to supplement the base slot machine or pari-mutuel games as taught by Packer, therefore increasing the number of options and keeping players entertained by providing variety.

Claim 13 is are rejected under 35 U.S.C. 103 as being unpatentable over Packer in view of Walker, Little, Donavan, and Tedesco as applied to claim 1 above, and further in view of Bell et al (US 5,505,461).
Re claim 13, Packer does not disclose tax form printing information. Bell teaches a gaming system in which tax documents are prepared and provided to the player upon winning in the game (col. 3:26-60). This form is printed (4:52-60). It would have been obvious to implement printing tax forms as taught by Bell in order to allow the player to play without annoying interruptions and providing a mechanism for reporting accurate amounts to the IRS.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Tedesco has been cited to address the amended claims regarding the bill validator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715